Order entered February 14, 2022




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                No. 05-21-00613-CR

                   LUIS ARMANDO TALABERA, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-82303-2021

                                      ORDER

      Before the Court is appellant’s February 10, 2022 third motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by March 14, 2022. We caution appellant that the failure to

file a brief by that date may result in the Court abating the case for a hearing. TEX.

R. APP. P. 38.8(b)(3).


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE